DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-5, 7-12, 14, 15, 17, 18, 22-31, and 33-42 rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1, 3-5, 7-12, 14, 15, 17, 18, 22-31, and 33-42: Claim 1 recites that the “catalytic composition comprises a mixed oxide of alumina and/or silica surface treated with at least one non-noble element of Group VIIIB of the periodic table and having a resistance to fracture in excess of 3 lbf/mm.”  The claim goes on to recite that the Group VIIIB element is “supported in a support material, the support material comprising a material selected from a group consisting of alumina, silica or a combination thereof.”  Claim 1 is indefinite two reasons.
	First it is unclear whether the two modifiers “surface treated with at least one non-noble element of Group VIIB” and “having a resistance to fracture in excess of 3 lbf/mm” apply to both the “mixed oxide of alumina” and the “silica” or whether these two modifiers apply only to the “silica.”  The modifiers appear immediately after the term “silica” and there is ambiguity in whether they apply only to this term or whether they are distributed to “mixed oxide of alumina” as well.  For the purpose of further examination, 
	Second, it is unclear what the relationship is between the “mixed oxide of alumina” and “silica” of the “catalytic composition,” and the “alumina” and “silica” of the support material.  It is unclear whether these refer to the same limitation or if the alumina and silica of the catalytic composition are distinct from the alumina and silica of the support material.  For the purpose of further examination, these elements are treated as referring to the same limitation.  That is, the alumina of the catalytic composition is interpreted as also being the alumina of the support material, and the silica of the catalytic composition is interpreted as also being the silica of the support material.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9, 14, 17, 18, 26, 29, 33, and 35-42 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0307418 (“Frey”) as evidenced by Jiebing Li et al., Lignin Depolymerization/Repolymerization and Its Critical Role for Lignification of Aspen Wood by Steam Explosion, 98 Bioresources Technology 3061 (2007) (“Li”).
Considering Claims 1, 3, 33, 35, and 36: Frey teaches a process of producing a xylene product from lignin.  (Frey, Abstract; ¶ 0007).  Frey teaches a process in which lignin is combined with a solvent that may be water or a hydrogen donor such as acids, glycols, or other alcohols to produce either a slurry or a solution.  (Id. ¶¶ 0016-0017).  Frey teaches an embodiment where a lignin slurry is contacted with hydrogen and a catalyst under conditions which promote the depolymerization and deoxygenation of the lignin to produce aromatic hydrocarbons.  (Id. ¶ 0021).  The aromatic hydrocarbons of Frey read on the deoxygenated aromatic compounds of claims 1 and 3.  
Frey teaches that the catalyst includes at least one Group VIII metal catalyst such as iron, cobalt, nickel or a combination thereof.  (Id.).  These catalysts of Frey read on the “non-noble element of Group VIIIB of the periodic table” limitation of claim 1.  Id.).  While this section of Frey is silent as to the structure of the support on which the catalytically active metal is disposed, Frey later teaches that alumina and silica are “well-known supports” for catalysts.  (Id. ¶¶ 0031, 0034).  The silica support taught by Frey reads on the silica of the “catalytic composition” and “support material” of claim 1.
Frey teaches that the lignin catalyst is used as part of a “fixed bed.”  (Id. ¶ 0021).
Frey teaches that the lignin is pretreated by steam explosion.  (Id. ¶ 0018).  Evidentiary reference Li provides evidence that steam explosion causes simultaneous depolymerization and repolymerization of lignin.  (Li, Abstract; 3062, first column).  The lignin of Frey treated by steam explosion reads on the “at least partially depolymerized lignin” of claim 1.
Frey teaches that the depolymerization and deoxygenation conditions include a temperature that may be between 190 and 370 °C.  (Frey ¶ 0022).  This range substantially overlaps with temperature ranges of claims 1 and 36.  Frey teaches that the depolymerization and deoxygenation conditions include a hydrogen partial pressure of 50 to 150 atmospheres.  (Id.).  This pressure corresponds to a pressure of about 52 to 155 kg/cm2.  This range substantially overlaps with the ranges of claims 1 and 35.  Frey further teaches that the temperature of the reaction may be above the boiling point of the solvent at atmospheric pressure and that pressure may be increased until the reaction occurs without the formation of char in the reactor.  (Id.).  Accordingly, one of ordinary skill would reasonably understand the reaction pressure to be a result effective variable affecting both the temperature at which the reaction can be carried out and the avoidance of the undesirable formation of char.
	Frey does not expressly identify the process as either a “batch reaction system” or a “continuous flow reaction system.”  However, one of ordinary skill in the art would reasonably expect any process to fit into either one of these categories.  Additionally, Frey describes an isomerization unit that may be “fluidly coupled” to the lignin depolymerization unit.  (Id. ¶ 0026).  Frey also indicates that this isomerization unit may operate in a fixed-bed, moving-bed, fluidized-bed, or batch-type operation.  (Id. ¶ 0027).  This language suggests that Frey envisions a range of processes that would 
	Frey does not discuss an exemplary embodiment where a lignin solution is used rather than a lignin slurry.  However, Frey expressly teaches that it is suitable, in some embodiments, to use lignin dissolved in the solvent rather than a lignin slurry.  (Id. ¶ 0017).  Accordingly, one of ordinary skill would have a reasonable expectation of success in replacing the lignin slurry at ¶ 0021 of Frey with a lignin solution.  Frey is analogous art because it is directed to the same field of endeavor as the claimed invention, namely processes of depolymerizing and deoxygenating lignin.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the lignin slurry at ¶ 0021 of Frey with a lignin solution, and the motivation to have done so would have been, as Frey suggest, that it is suitable to use both lignin slurries and lignin solutions in the process of Frey.  (Id. ¶ 0017).
Frey is silent as to the “resistance to fracture” of the catalyst disposed on the support material.  However, as discussed above, Frey teaches silica as a well-known support for catalysts.  (Id. ¶ 0031).  Thus the reference teaches a catalyst on a support material composition containing the claimed components in the claimed amounts prepared by a substantially similar process as the “catalytic composition” of claim 1.  According to the original disclosure, the claimed catalytic composition exhibits the claimed resistance to fracture.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a resistance to fracture in excess of 3 lbf/mm, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 4, 17, and 29: Frey teaches that the lignin may be obtained from paper mills.  (Frey, ¶ 0016).  Because the kraft process, which produces lignin in the form of black liquor, is the most common pulping process used in paper mills, one of ordinary skill would reasonably understand the lignin from paper mills of Frey to mean black liquor lignin or, equivalently, kraft lignin.
Considering Claim 5: The process of performing the reaction of Frey at ¶¶ 0017 and 0021 under the pressurized hydrogen of Frey described at ¶ 0022 reads on the limitations of claim 5.
Considering Claim 7: Frey teaches that the lignin solvent may be water and that it may contain a hydrogen donor such a glycols or other alcohols.  (Frey, ¶ 0017).
Considering Claims 9 and 18: Frey does not teach an example having the concentrations recited by claims 9 and 18.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, Frey teaches the general conditions of a lignin depolymerization process corresponding to the claimed process, and applicant has not presented any evidence indicating that the claimed concentrations are critical.
Considering Claim 10: Frey teaches that the depolymerization and deoxygenation conditions include a temperature that may be between 190 and 370 °C.  (Frey, ¶ 0022).  This range substantially overlaps with the claimed range of 100 to 280 °C.  
Considering Claim 11: Frey teaches that the depolymerization and deoxygenation conditions include a hydrogen partial pressure of 50 to 150 atmospheres.  (Frey, ¶ 0022).  This corresponds to a pressure of about 52 to 155 kg/cm2.  This range substantially overlaps with the ranges of claim 11.
Considering Claim 14: Frey is silent as to a specific reaction time.  However, Frey teaches that the residence time of the lignin slurry can be adjusted to increase or decrease the reaction severity and the quality of the product.  (Frey, ¶ 0023).  
Considering Claim 26: Frey teaches that the product lignin aromatic stream is fractionated into three fractions.  (Frey, ¶ 0025).  This fractionating process reads on the separation step of claim 26.  One of ordinary skill would reasonably understand that it would be possible to identify some or all of the components of the fractionated product mixtures using GS/MS.
Considering Claim 37: Frey teaches an hourly space velocity of 0.5 to 10 h–1.  (Frey, ¶ 0023).
Considering Claims 38-40 and 42: Frey teaches that the lignin aromatic stream may contain remaining oxygenates.  (Frey, ¶ 0033).  Frey further indicates that the degree of conversion of oxygenated intermediates and other oxygenated species may be increased by using “higher severity operations.”  (Id. ¶ 0022).  This language would suggest to one of ordinary skill in the art that it would be desirable to adjust the severity of the reaction conditions to achieve an optimal conversion of lignin to a mixture of hydrocarbons and oxygenated intermediates.  Frey indicates that the oxygenated intermediates produced by lignin depolymerization are aromatic oxygenates such as phenol and its alkoxylated derivatives.  (Id. ¶ 0021).
With respect to the combined selectivity values recited by claims 40 and 42.  It appears that Frey is silent as to the “combined selectivity” of the products as this term is being used in the present application.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, the process of the invention achieves the combined selectivity recited by the claims.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the combined selectivity of oxygenated and deoxygenated aromatic compounds recited by claims 40 and 42, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  
Considering Claim 41: Frey teaches that the lignin is from wood, which Frey identifies as a “renewable resource.”  (Frey, ¶ 0016).  Frey teaches that the reaction conditions promote both the depolymerization of the lignin and the deoxygenation of the depolymerized lignin to aromatic hydrocarbons.  (Id. ¶ 0021).  These conditions of Frey read on the broadest reasonable interpretation of the “single stage” limitation of claim 41 in view of the original disclosure.
Claims 8, 12, 15, 22-25, 27, 30, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0307418 (“Frey”), as applied above to claims 1, 3, and 5, and further in view of US 2017/0145043 (“Subramaniam”).
Considering Claims 8, 12, 30, and 34: The relevant teachings of Frey are discussed above with respect to the obviousness rejections of claims 1, 3, and 5.
	Frey further teaches that the hydrogen in the process may be introduced by the use of a hydrogen donor compound rather than by gaseous hydrogen.  (Frey, ¶¶ 0020, 0022).  
Frey is silent as to the atmosphere used when the hydrogen source is a hydrogen donor compound (e.g., a protic solvent, see ¶ 0017 of Frey) rather than gaseous hydrogen.  However, Subramaniam teaches that it is suitable to use a nitrogen atmosphere in the catalytic depolymerization of lignin conducted in a mixture of methanol and water.  (Subramaniam, ¶ 0050).  The nitrogen of Subramanian reads on the inert gas of claims 12 and 30 and the inert atmosphere of claim 34.  The methanol of Subramaniam reads on the methanol of claim 8.  Subramanian is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the inert nitrogen gas of Subramaniam as the atmosphere in the process of Frey that employed a hydrogen donor compound as a hydrogen source rather than gaseous hydrogen.  The motivation oxygen (present in the air) from a reaction mixture for both depolymerizing and deoxygenating lignin.  Similarly, it would have been obvious to use the methanol of Subramanian as the hydrogen donor compound of Frey, and one of ordinary skill in the art would recognize methanol and other alcohols recited by claim 8 as typical examples of the “other alcohols” lignin solvent referred to by Frey generally at ¶ 0017.
With respect to the pressure limitation of claim 34, Frey teaches that the pressure of the reactor may be increased to allow the reaction to proceed without the formation of char.  (Frey, ¶ 0022).  Accordingly, one of ordinary skill would reasonably recognize the pressure of the process to be a result effective variable and have had a motivation to optimize pressure even in the absence of a gaseous hydrogen atmosphere.
Considering Claim 15: Subramaniam teaches a stirring rate of 1000 rpm.  (Subramaniam, ¶ 0050).
Considering Claims 22-25: Frey also does not teach an example where an aprotic polar solvent is added to the effluent of the reaction system and processed under conditions recited by claims 22-25.  However, Subramaniam teaches that tetrahydrofuran (THF) is added to the products of depolymerization as part of a purification process.  THF has a boiling point of about 66 °C and reads on the aprotic polar solvent of claims 22-25.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the THF of Subramaniam to the depolymerization reaction mixture products produced by Frey and processed under the conditions recited by claims 22-25, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function as part of a routine purification process in extracting the reaction products or preparing a sample of the mixture for analysis.
Considering Claim 27: As noted above in the rejection of claim 1, Frey describes an isomerization unit that may be “fluidly coupled” to the lignin depolymerization unit.  (Frey ¶ 0026).  Frey also indicates that this isomerization unit may operate in a fixed-bed, Id. ¶ 0027).  This language suggests that Frey envisions a range of processes that would encompass both batch reaction systems (i.e., the “batch-type operation”) and continuous flow systems (i.e., systems that are “fluidly coupled”).
Frey does not teach an example of a reaction under the continuous flow conditions recited by claim 27.  However, Subramaniam teaches that it is suitable to carry out the lignin depolymerization reaction in a continuous flow reactor.  (Subramaniam, ¶ 0032).  It would have been obvious to one of ordinary skill in the art to have used the continuous flow reactor of Subramaniam in the process of Frey, and the motivation to have done so would have been that Subramaniam teaches, generally, that it is suitable to use a continuous flow reactor in lignin depolymerization processes.  (Id.).
Allowable Subject Matter
Claims 58 and 59 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  Claims 58 and 59 correspond to former claims 28 and 31 written in independent form.  The claims are allowable for the reasons given on page 10 of the Office Action dated July 6, 2020.
Response to Arguments
Applicant’s arguments in the remarks dated June 1, 2021, have been fully considered, and the examiner responds as follows.
At page 9 of the remarks, applicant argues that the rejection of the claims over Frey should be withdrawn in view of the newly added language in claim 1.  This argument has been fully considered but is not found to be persuasive for the reasons given in the portions of the obviousness rejection above that deal with the newly added language.
At page 10 of the remarks, applicant argues that the obviousness rejection should be withdrawn because Frey does not teach a support material that comprises “alumina, silica or a combination thereof.”  Applicant argues that the examiner cannot rely on the “mixed metal oxides” of ¶ 0021 of Frey to meet this limitation.  This argument has been fully considered but is not found to be persuasive.  The examiner is not relying requires that the support be an acidic support material, and absent such a teaching one of ordinary skill in the art would have a reasonable expectation of success in using any well-known support material, including silica.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767